11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                JUDGMENT ON REMAND

Rodney Gale Unkart,                              * From the 29th District
                                                   Court of Palo Pinto County,
                                                   Trial Court No. 13570.

Vs. No. 11-10-00074-CR                           * March 31, 2014

State of Texas,                                 * Memorandum Opinion by Wright, C.J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)


      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.